Citation Nr: 1713147	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-05 046	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased, extraschedular, rating for diabetes mellitus, currently rated as 20 percent disabling.  

2.  Entitlement to a compensable initial rating for bilateral hearing loss. 

3.  Entitlement to an extraschedular combined rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating for diabetes mellitus; and an August 2008 rating decision by the VA RO in Boston, Massachusetts, which granted service connection for bilateral hearing loss, and provided an initial noncompensable rating, effective April 28, 2006.  

In August 2011, a hearing was held before the Veterans Law Judge signing this document.  A transcript of the hearing is of record.     

In August 2014, the Board denied entitlement to a rating in excess of 20 percent for diabetes mellitus.  The Board also found that referral for an extraschedular rating was not warranted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Affairs (Court), which, in August 2015 vacated that portion of the Board's decision denying referral for extraschedular consideration and remanded the matter for further consideration.  

The case was remanded by the Board in February 2016 for development consistent with the Court directives with respect to the matter of extraschedular consideration, and this matter is now ready for appellate review.  The Board also remanded the issue of entitlement to an initial compensable rating for bilateral hearing loss in conjunction with its aforementioned August 2014 decision, and this issue is also now ready for appellate review.  

The issue of entitlement to an extraschedular rating for the combined effects of the service connected disabilities prior to July 31, 2015, is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The current 20 percent rating for diabetes mellitus contemplates the average impairment of earning capacity.   

2.  For the entirety of the period beginning with the effective date of service connection, the Veteran has had no worse than Level II hearing in either ear.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A. Increased Extraschedular Rating for Diabetes

Under DC 7913, a 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. The next higher disability rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Diabetes mellitus requiring insulin, restricted diet and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating.  A 100 percent disability rating is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, DC 7913.

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under DC 7913. Note (1). Here, the Veteran is in receipt of separate ratings for peripheral neuropathy of the upper and lower extremities associated with the service-connected diabetes mellitus.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  Further, under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  
	
In vacating that portion of the Board's August 2014 decision that denied a referral for an extraschedular rating, the Court found that that the Board failed to discuss whether the Veteran's service-connected disabilities, when considered together, warranted referral for extraschedular consideration.  Johnson, supra.  In this regard, it was noted that the Veteran asserted that his service-connected diabetic peripheral neuropathy impacted his ability to work, and that he argued that the combined effects of his peripheral neuropathy and diabetes and other service-connected disorders could be greater than the sum of each individual disability's impact.

In accordance with the Court's directives, the February 2016 remand requested an opinion as to the average earning capacity impairment resulting from diabetes mellitus, and from the combined effects of his other service connected disabilities-post-traumatic stress disorder (PTSD), sensorineural hearing loss, and diabetic neuropathy of the upper and lower extremities-prior to July 31, 2015 (the effective date of the assignment of a 100 percent rating for the service-connected PTSD).  Following the completion of said opinion, the February 2016 remand directed that the Veteran's claim be referred to the Director of VA Compensation, or the Under Secretary for Benefits, for adjudication of entitlement to an extraschedular rating for diabetes mellitus with consideration of the combined effects of the service connected disabilities pursuant to 38 C.F.R. § 3.321(b) and Johnson.  

As directed by the request of the February 2016 remand, the following opinions were rendered by VA clinicians in March 2016.  First with respect to the Veteran's bilateral hearing loss, it was noted that while this condition impacted the ability of the Veteran to work to the extent that he has difficulty hearing during meetings, while speaking on the telephone, and in group settings, he is a full time bilateral hearing aid user and "would not be limited in physical or sedentary positions with allowances made for amplification devices."  

Second, with respect to the Veteran's diabetic peripheral neuropathy, the March 2016 opinion was that while the Veteran has sporadic hand numbness that is at times aggravated by computer work, he does not have to use a computer "constantly."  The lower extremity neuropathy was said to not impact the Veteran's ability to work, and the examiner concluded that "[t]here would be minor issues with either physical or sedentary positions involving manual dexterity ability."  

Third, with respect to the Veteran's PTSD, while referencing the fact such was said to have resulted in total occupational and social impairment, the clinician stated that review of the record revealed a "different story," to include a February 2016 VA mental health report that noted the Veteran was still working.  The clinician concluded that "[b]ased on the most recent available medical evidence, there is no obvious impairment for physical or sedentary positions [due to PTSD)]."  
 
Thereafter, an April 2016 VA peripheral neuropathy examination resulted in the examiner stating that the functional impact of the Veteran's diabetic peripheral neuropathy was numbness/paresthesia which affected strength for pushing, pulling, and twisting and affected dexterity for twisting, writing, probing, touching and expression.  Typing and writing at work were said to be difficult, and the Veteran's lower extremity neuropathy was said to not affect his ability to work.  The conclusion following an April 2016 VA diabetes examination was that the Veteran's diabetes and complications thereof did not impact his ability to work.   

A VA administrative decision, based on the examinations set forth above and additional clinical evidence, was received in August 2016 and concluded as follows: 

The totality of the evidence does not support the contention that the combined effect of the Veteran's service connected diabetes mellitus, PTSD, peripheral neuropathy and hearing loss is so exceptional or unusual[] as to render the use of the regular rating schedule standards impractical.  Therefore, entitlement to an extra-schedular evaluation is denied.

Following this decision, a September 2016 decision by the Director of the VA Compensation Service of the Veterans Benefits Administration concurred with the August 2016 VA administrative decision, setting forth as follows: 

Service connection has been established for multiple conditions, including some that are secondary to the DM [diabetes mellitus].  This review is limited to the DM, which is evaluated at 20 percent disabling.  [The Board] determined that DM does not warrant an increased evaluation on a schedular basis.  The referral letter includes a detailed discussion of the medical evidence. 

VA examinations performed in 2016 and earlier include opinions indicating that the DM does not affect the Veteran's ability to work.  Available outpatient treatment records do not reveal any hospitalizations or ER visits for the DM.  Records as recent as February of 2016 indicate that the Veteran is employed in a full time position with the state lottery commission, manages a local Veteran's group, and serves as a town councilman.

Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  No unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  The evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected DM is not wholly contemplated by the criteria utilized to assign the 20 percent evaluation. Entitlement to an increased evaluation on an extra-schedular basis for his service connected DM for any time period is not established.
 
Once the Director of Compensation has made a decision on extraschedular rating under 3.321(b), the Board can assign an extraschedular rating.  The United States Court of Appeals for Veterans Claims has held that there is a justiciably manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The issue is thus whether a 20 percent rating is commensurate with the average earning capacity impairment from diabetes mellitus or a higher rating is warranted to compensate for such earning capacity impairment.  The most explicit VA medical opinion was that diabetes mellitus and its complications would not impact the Veteran's ability to work.  Treatment records dated as recently as June 2016 show the Veteran was working full time; but there have been no reports; either from the Veteran; clinicians; or examiners that diabetes caused any impairment in his work or earning capacity.  In August 2015, the Veteran reported that pain affected his work, but there have been no reports or finding that diabetes caused pain.

In short the evidence is against a finding that diabetes causes impairment of average earning capacity in excess of the 20 percent schedular rating.

Because the preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied.  .  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

B.  Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In the case of an initial rating, VA is required to consider whether staged ratings are warranted during any period since the effective date of service connection, in order to account for changes in the disability during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  
38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The RO conceded that the Veteran suffered from acoustic trauma in service coincident with his duty on the flight line with the United States Air Force and granted service connection for bilateral hearing loss in the aforementioned August 2008 rating decision.  A noncompensable rating was assigned effective from April 28, 2006.  This decision followed a January 2008 VA audiometric examination in which pure tone thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
48
40
30
50
70
LEFT
45
30
30
60
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 90 percent in the left ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level II hearing in each ear, warranting a noncompensable rating with application of Table VII.

On the authorized audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
46
40
35
50
60
LEFT
48
35
30
65
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 94 percent in the left ear.  These readings on Table VI of 38 C.F.R. § 4.85  result in Level II hearing in the right ear and Level I in the left ear, also warranting a noncompensable rating with application of Table VII.

Upon VA audiometric examination in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
50
40
35
60
65
LEFT
46
35
30
60
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  These readings on Table VI of 38 C.F.R. § 4.85  result in Level II hearing in the right ear and Level I in the left ear, again  warranting a noncompensable rating with application of Table VII.

In its August 2014 remand, the Board noted that the March 2012 examiner failed to describe the functional effects of the Veteran's hearing disability, and directed that the Veteran be afforded another VA audiometric examination that included such information.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  The requested examination, completed in December 2014, revealed pure tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
51
40
40
60
65
LEFT
51
40
35
60
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 84 percentage in the left ear.  These readings on Table VI of 38 C.F.R. § 4.85  result in Level II hearing in each ear, again warranting a noncompensable rating with application of Table VII.  With respect to the functional effects of the Veteran's hearing disability, the December 2014 examiner noted that the Veteran described difficulty in hearing communications in many situations; that he was a full time bilateral hearing aid user that was still working and having difficulty hearing during meetings, on the telephone, and in group setting; and that when at home, he has to turn the volume of the television higher because he feels his hearing is worsening.  

The Board acknowledges the Veteran's reports regarding the severity of his bilateral hearing loss, to include the functional effects of this disability on his daily life, but the schedular criteria for rating hearing loss contemplate these functional effects.  Doucette v. Shulkin, No. 15-2818; 2017 U.S. App. Vet. Claims Lexis 319 (Mar. 6, 2017) increased compensation are not met, to include on the basis of a staged rating.  In this regard, the Board again emphasizes that at least as of 2016, the Veteran was continuing to work, as well as the March 2016 determination referenced above that the Veteran's hearing loss does not limit the his ability to work when allowances are made for the use of hearing aids.  The manifestations of the Veteran's hearing loss are all contemplated by the schedular criteria and there has been no contention to the contrary.  As such there is no basis for referring this issue for consideration of an extraschedular rating.  Thune.

In summary, the Board finds the preponderance of the evidence is against the assignment of a compensable initial rating for bilateral hearing loss.  As such, the benefit of the doubt doctrine is not applicable with respect to this claim, and entitlement to a compensable initial rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a total rating based on individual unemployability due to service-connected disability (TDIU) is part of every adjudication of an initial or increased rating when raised by the record or asserted by the Veteran.  TDIU is not raised unless there is evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Given the assessments as to the impact upon employment of the Veteran's hearing loss set forth above and his continuing work history without any evidence that the employment is marginal, a claim for TDIU has not been reasonably raised in conjunction with the disabilities on appeal. 

Combined Effects Extraschedular Rating

The Director of VA's Compensation Service did not adjudicate entitlement to an extraschedular combined rating.  This is harmless error for the period beginning July 31, 2015.  That is the effective date of the 100 percent rating for PTSD and the grant of special monthly compensation at the housebound rate.  VA is required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  For the period beginning July 31, 2015, the Veteran has been in receipt of a total rating, and there is no gap to fill.


ORDER

An increased extraschedular rating for diabetes mellitus is denied.  

A compensable initial rating for bilateral hearing loss is denied. 


REMAND

The Boards previous remand was in part for the Director of Compensation to adjudicate entitlement to an extraschedular rating based on the combined effects of the Veteran's service connected disabilities.  This adjudication was not undertaken.  The Board is required to insure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is remanded for the following:

1.  Refer the Veteran's case to VA's Director of Compensation to adjudicate his entitlement to an extraschedular combined rating for all of his disabilities prior to July 31, 2015.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


